DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
This office action is in response to Applicant’s preliminary amendment of January 12, 2021, which amendment has been entered.
Please note that any mention of a line number of a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In independent claim 28 as newly-amended, the following terms are interpreted as invoking 35 USC 112(f): “means for receiving information relating to at least one of …” (lines 3-5); “means for determining … when the at least one of the actual relationship … is a desired relationship to water” (lines 6-10); and, “means for determining a location of the mobile device based …” (lines 11-12).
In dependent claim 30, “means for turning the SPS receiver ON in response to … relationship of the mobile device to water” (lines 1-4) is interpreted as invoking 35 USC 112(f).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is indefinite and unclear in that the preamble of the claim (lines 1-2) presents the claim as being directed to claiming, “A mobile device for monitoring swimming,” but the body of the claim fails to recite any limitations related to “monitoring swimming.”
Similarly, independent claim 17 is indefinite and unclear in that the preamble of the claim (lines 1-2) presents the claim as being directed to claiming, “A method of monitoring swimming activity,” but the body of the claim fails to recite any method steps relating to “monitoring swimming activity.”
Each of dependent claims 2-16 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 18-27 is unclear, at least, in that it depends ultimately from unclear, independent claim 17.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (EP 2535733 A1), hereinafter Richard et al (‘733).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of mobile monitoring devices.
The text of independent claim 28 as newly-amended is as follows:
“28. (Currently Amended) A mobile device comprising: receiving information relating to one or more signals being received by [[the]] a satellite positioning system (SPS) receiver, when the at least one of the actual relationship of the mobile device to water or the expected relationship of the mobile device to water is a desired relationship of the mobile device to water; and means for determining a location of the mobile device based on at least one range to at least one satellite 
Looking, first, to independent claim 28 as newly-amended, plainly shows, “A mobile device” (line 1) in that it discloses a satellite, noting, for example, paragraph [0003] at lines 1-3.
The claim 28, “means for receiving information relating to one of an actual relationship of the mobile device to water or an expected relationship of the mobile device to water” (lines 3-5) is met in Richard et al (‘733) by the “radar altimeter 201” in that it can measure altitude over “oceans,” noting, for example, paragraph [0003] at lines 5-6, and, paragraph [0002] at lines 1-3.
The claim 28, “means for determining, in response to one or more signals being received by a satellite positioning system (SPS) receiver, when the at least one of the actual relationship of the mobile device to water or the expected relationship of the mobile device to water is a desired relationship of the mobile device to water” (lines 6-10) is substantially-met in Richard et al (‘733) by the satellite receiver of the “precise positioning system (system GPS, DORIS, GLONASS or Galileo),” designated by the number 203, noting, for example, paragraph [0002] at lines 7-8, and paragraph [0003] at lines 7-12, except that the “actual relationship of the mobile device to water or the expected relationship of the mobile device to water” is not disclosed as being a “desired relationship.”  It would have been obvious to one of ordinary skill-in-the-art that the “satellite 101” in Richard et al (‘733) (e.g., see Figure 1) is in orbit.  It would have further been obvious to one of ordinary skill-in-the-art that that orbit would be a “desired relationship” to the earth, including oceans over which the satellite orbits, so that the return of signals from the surface of an ocean would determine, at least, that the “actual relationship” is the “desired relationship.”
The claim 28, “means for determining a location of the mobile device based on at least one range to at least one satellite” (lines 11-12) is met by the digital processor associated with the satellite receiver of the “precise positioning system” in Richard et al (‘733), which is not explicitly disclosed in Richard et al (‘733), but it would have been obvious to one of ordinary skill-in-the-art that the satellite receiver of the “precise positioning system” in Richard et al (‘733) would have to have an associated digital processor to make the positioning computations, since the satellite receiver per se could not perform those computations.
In that each and every claimed feature in independent claim 28 is plainly present in Richard et al (‘733) as applied above to claim 28, claim 28 is obvious over Richard et al (‘733).
The further limitations of dependent claim 29 are met by Richard et al (‘733) as applied above to claim 28 in that Richard et al (‘733) would detect “the mobile device being above the water” in detecting altitude.
The further limitations of dependent claim 30 are not met by Richard et al (‘733) as applied above to independent claim 28.  However, in that Richard et al (‘733) discloses a satellite that must be launched into the “desired” orbit, and in that the equipment onboard the Richard et al (‘733) satellite is not in operation during launch of the satellite into the “desired” orbit, it would have been obvious to one of ordinary skill-in-the-art that there would have to be, at least, a “means for turning the SPS receiver ON in response to” the satellite being place in a “desired relationship” to the earth (i.e., in orbit) where the orbit would at some points pass over water, such as oceans.

Potentially-Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-16 and 18-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erkkila et al. (‘323) is of general interest for showing an apparatus for a swimmer, where the apparatus uses GPS, noting, for example, paragraph [0026].
Miller et al (‘007) is of general interest for showing a radionavigation device for swimmers.
Brown (‘253) is of general interest for showing a navigation system for a snorkeler.
Downey et al (‘824) is of general interest for showing a watch for a swimmer that can obtain location information from satellite signals.
Seiple et al (‘484) is of general interest for showing a personal location system that uses satellite signals for a person in water.
Wu et al (‘525) is of general interest as the patent issued from the parent application of the present application, which has been considered for double patenting.
Audren et al (‘246) is of general interest for showing a system for locating a person in the sea, where the system uses GPS.  In the same document, please, also, note page 4, lines 5-8, where the transmitter is not turned on until the floater belt is sufficiently inflated in the water.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648